 

Exhibit 10.7

 

FIRST AMENDMENT TO

CONVERTIBLE PROMISSORY NOTES

 

This First Amendment to Convertible Promissory Notes (this “Amendment”) is made
effective as of December 31, 2016, by and among NeuroOne, Inc., a Delaware
corporation (the “Company”), and the holders of the Company’s Convertible
Promissory Notes as named on the signature page hereto (collectively, the
“Subscribers” and each, without distinction, a “Subscriber”).

 

Background

 

The Company and the Subscribers previously entered into that certain
Subscription Agreement dated as of November 21, 2016, or a series of like
Subscription Agreements, pursuant to which the Company issued its Convertible
Promissory Notes (collectively, the “Related Notes” and each, without
distinction, a “Note”).

 

Pursuant to Section 8.6 of the Note, the Company and the holders of a majority
in original aggregate principal amount of the Related Notes desire to amend the
Related Notes as set forth herein.

 

Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Agreement

 

1.          Amendment of the Notes.       Subsection (a) of Section 3.1 of each
Note is hereby deleted in its entirety and replaced with the following new
subsection (a):

 

“(a)          Conversion upon Qualified Financing. Without any action on the
part of the Holder, all of the outstanding principal and accrued interest (the
“Outstanding Balance”) shall convert into that number of shares of New Round
Stock upon the consummation of a Qualified Financing (the “Conversion Date”),
based upon the greater number of such shares resulting from either: (i) the
Outstanding Balance divided by $1.80 per share of New Round Stock; or (ii) the
Outstanding Balance multiplied by 1.25, divided by the actual per share price of
New Round Stock.”

 

2.          Notice to Transferees.       Each Subscriber hereby covenants and
agrees to provide any transferee of such Subscriber’s Note with a copy of this
Amendment.

 

3.          Construction.        Unless otherwise defined herein, capitalized
terms shall have the meanings set forth in the Related Notes. The terms of this
Amendment amend and modify the Related Notes as if fully set forth in each Note.
If there is any conflict between the terms, conditions and obligations of this
Amendment and the Related Notes, this Amendment’s terms, conditions and
obligations shall control. All other provisions of the Related Notes not
specifically modified by this Amendment are preserved.

 

 1 

 

 

4.          Counterparts.    This Amendment may be executed in counterparts, and
either originally or by facsimile, .pdf or other electronic signature, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

SIGNATURES ON THE FOLLOWING PAGES

 

 2 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE COMPANY:       NeuroOne, Inc.       By: /s/ DAVID A. ROSA   Name:   David A.
Rosa   Title:     CEO  

 

Signature page to
First Amendment to Convertible Promissory Notes

 

 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE SUBSCRIBERS:       Barry Pressman Family Trust       By: /s/ BARRY PRESSMAN
  Name: Barry Pressman Family Trust   Title: Trustee  

 

Signature page to
First Amendment to Convertible Promissory Notes

 

 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE SUBSCRIBERS:       Four M Holdings LLC       By:     Name:     Title:    

 

Signature page to
First Amendment to Convertible Promissory Notes

 

 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE SUBSCRIBERS:

 

    Steven Pressman  

 

Signature page to
First Amendment to Convertible Promissory Notes

 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE SUBSCRIBERS:

 

/s/ FAISAL SIDDIQUI   Faisal Siddiqui  

 

Signature page to
First Amendment to Convertible Promissory Notes

 

 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is
hereby executed as of the date first above written.

 

THE SUBSCRIBERS:

 

/s/ LEONARD L. MAZUR   Leonard L. Mazur  

 

Signature page to
First Amendment to Convertible Promissory Notes



 

 

